Citation Nr: 0102552	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to June 
1945; he died on December [redacted], 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

The appellant is the veteran's widow.

The Board notes that in November 1998, the appellant was 
scheduled for a hearing at the RO, before a Member of the 
Board.  She was notified of the time, date, and place of the 
hearing by VA letter dated in September 1998.  That letter 
was mailed to the appellant's address of record, and was not 
returned as undeliverable.  However, the appellant failed to 
report to that hearing.  There are no other outstanding 
hearing requests of record, and the Board will proceed with 
this appeal.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on December [redacted], 1996.  

3.  During the veteran's lifetime, service connection had 
been established for schizophrenic reaction, simple type, 
also diagnosed as psychotic depressive reaction, evaluated as 
100 percent disabling from July 1973.

4.  The medical evidence does not demonstrate a relationship 
any organic diseases that caused his death and the veteran's 
active service.  


5.  The medical evidence of record does not demonstrate that 
the veteran's service-connected schizophrenic reaction (also 
diagnosed as psychotic depressive reaction) was a 
contributory cause of the veteran's organic disease that 
caused or contributed to his death.  

6.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's poor mental health led to his eventual death.  She 
maintains that his mental disability interfered with his 
ability to properly care for himself and take medication.  
This matter was previously before the Board, and remanded in 
January 1999 for additional development, including obtaining 
medical records.  The Board has reviewed the record, and is 
satisfied that the remand instructions have been complied 
with.

The Board notes that effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000, was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
even though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Most recently, pursuant to a January 1999 BVA remand, 
additional medical records were received pertaining to 
treatment for the veteran during his lifetime, including 
records reflecting treatment just prior to the veteran's 
death.  As such, the Board concludes that the duty to assist 
has been satisfied, and the Board will proceed with appellate 
disposition on the merits.  

According to VA law, service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Further, there are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  Medical evidence is 
required to establish a causal connection between service or 
a disability of service origin and the veteran's death.  See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The veteran had active military service from May 1942 to June 
1945; he died on December [redacted], 1996.  According to the 
veteran's death certificate, his death was due to pneumonia, 
due to or as a consequence of organic brain syndrome.  During 
the veteran's lifetime, he had established service connection 
for schizophrenic reaction, simple type, also diagnosed as 
psychotic depressive reaction, evaluated as 100 percent 
disabling from July 1973.  As noted above, the appellant, the 
veteran's widow, contends that the veteran died from weakness 
caused by depression that was so severe, that the veteran 
could not properly care for himself.  

The Board notes that in a January 1997 rating decision, the 
appellant was granted basic eligibility for Dependency and 
Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1318, 
as the veteran had a total disability evaluation in effect 
for at least 10 years prior to his death.  See 38 U.S.C.A. 
§ 1318 (b)(1).  Additionally, the appellant  established 
basic eligibility for Dependents' Educational Assistance, 
under Chapter 35, Title 38, United States Code, effective 
from May 1974.  Thus, those issues are not currently before 
the Board, and the sole issue for appellate consideration is 
entitlement to service connection for the cause of the 
veteran's death.  

The Board has thoroughly reviewed the evidence of record, in 
light of the appellant's contentions and the applicable laws 
and regulations referenced above.  However, for the reasons 
below, the Board finds that the medical evidence does not 
demonstrate that the veteran's death was in any way related 
to his military service, or his service-connected 
schizophrenia, and the appeal must fail on that basis.

VA outpatient treatment records reflecting treatment from 
February 1993 to July 1996, including an undated record, 
reveal that the veteran received treatment for depression, 
psychosis, hypertension, and type II diabetes mellitus.  

Following the January 1999 BVA remand, numerous medical 
records were received from the Baptist Regional Medical 
Center, which reflected treatment from approximately May 1996 
to June 1996, and from November 1996 to December 1996.  A 
record dated in May 1996, indicates that the veteran had 
numerous medical problems including hypertension, and adult 
onset diabetes.  He was brought to the medical center because 
he had fallen and fractured his right hip.  

In November 1996, the veteran was admitted to the Baptist 
Regional Medical Center emergency room, due to complaints of 
aches and pains, low grade fever, cloudy urine, and abdominal 
pain.  It was noted that the veteran had a long history of 
renal insufficiency and hypertension, as well as adult onset 
diabetes mellitus, and degenerative joint disease.  His 
family reported that he had progressive weakness and 
disorientation.  The impression was respiratory failure, rule 
out pneumonia, sepsis, renal insufficiency, hypertension, and 
adult onset diabetes.  The plan was to admit the veteran for 
continued ventilatory support, intravenous antibiotics, and 
bronchodilators.  It was noted that the veteran gradually 
improved somewhat, but then developed worsening breathing 
problems.  Chest x-ray showed pleural fluid, and the veteran 
had worsening renal insufficiency.  He also developed 
congestive heart failure.  The medical report indicates that 
"poor prognosis was discussed with the family... they wanted 
no further heroic measures."  On December [redacted], 1996, the 
veteran was pronounced dead by the emergency room physician.  
The medical report also indicates that an autopsy was not 
done, as the "cause of death is evident."  

Despite the appellant's contentions, the medical evidence 
does not demonstrate that the veteran's service-connected 
schizophrenic reaction (also diagnosed as psychotic 
depressive reaction) was a principal or contributory cause of 
the veteran's fatal pneumonia and organic brain syndrome.  
Nor does the evidence demonstrate that the veteran's fatal 
conditions were in any way related to his active military 
service.  

However, the appellant has maintained that the veteran's 
depression was so severed that he could not take care of 
himself properly and would not take his medication.  However, 
the medical records reflect information that the veteran had 
very serious and incapacitating physical ailments including 
organic mental disease.  None of the doctors mentioned that 
the veteran had been noncompliant concerning his medication 
or that schizophrenia interfered with his ability to take or 
receive medication.  Further, none indicated that he had 
physical weakness due to schizophrenia or depression.  The 
Board remanded this case earlier to ascertain whether there 
was medical information that would support the appellant's 
argument.  There is none.  

It may be that the appellant was confused or unaware that the 
veteran suffered from organic mental disease that is 
unrelated to the schizophrenia for which he was service 
connected.  While the appellant may believe that the 
veteran's death was hastened by his inability to properly 
care for himself due to his service-connected psychiatric 
disorder, the Board notes that as the appellant does not 
appear to have any medical expertise or training, she is not 
competent to offer an opinion on an issue requiring medical 
evidence for resolution.  See Van Slack, 5 Vet. App. at 502, 
citing, Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(appellant is not capable of testifying as to matters 
involving medical causation such as the cause of the 
veteran's death).  

In summary, there is no indication that the veteran's 
schizophrenic reaction (psychotic depressive reaction) 
contributed to his death, or proximately caused his death.  
Rather, it appears that the veteran had a history of a series 
of disorders, which eventually increased in severity and led 
to his death.  In short, for the foregoing reasons, the Board 
finds that there is no basis upon which to conclude that a 
service-connected disability caused or contributed 
substantially or materially to the veteran's death, and 
service connection for the cause of the veteran's death is 
denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

